DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments and arguments filed 4/2/21 have been entered. Applicant’s arguments and amendments filed 4/2/2021, with respect to the art cited in the previous prior art rejection(s) and specification objection have been fully considered and are persuasive. The previously presented objections and rejections of the office action of 2/2/2021 has been withdrawn. 
Reasons for Allowance
Claims 1-9, 12-13, 22-24, 26-27 and 29-32 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, LeRouax (US 3897038 A) is the best available reference. LeRouax teaches a backup ring with a plurality of rigid segment (Fig 2, 6, segment 35) and a plurality of resilient segments (Fig 2, 6, segment 36) which connects the plurality of rigid segments (Column 4, lines 25-27, “a plurality of pie-shaped segments 35 alternately disposed with respect to a plurality of T-shaped anti-extrusion members 36”). LeRouax also teaches a single “retainer plate 33” which is analogous to the recited rigid support. The retainer plate is attached to the plurality of the rigid support segments via bolts 37. However, the claim requires “a plurality of rigid support segments” and retainer plate 33 is a single plate. Additionally, even if hypothetically modified to be made into a 
New independent claim 32 incorporates the subject matter previously indicated as allowable. Claim 32 is allowed for the reason(s) previously discussed in the office action of 2/2/21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676